       Case 1:18-cr-00251-BAH Document 96 Filed 07/29/21 Page 1 of 14




                   UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                             :
                                                     : Crim. No. 18-251-BAH
            v.                                       :
                                                     : Sentencing: 8-13-21
KELVIN OTUNYO                                        :

                 MEMORANDUM IN AID OF SENTENCING

      Kelvin Otunyo, by his attorney, Christopher M. Davis, hereby submits the

following memorandum in aid of sentencing. Pursuant to the sentencing factors

set forth in 18 U.S.C. §3553(a) as delineated in Rita v. United States, 127 S. Ct.

2456 (2007), Kimbrough v. United States, 128 S. Ct. 558 (2007), Gall v. United

States, 128 Ct. 586 (2007) and Nelson v. United States, 555 U.S. 338 (2009),

Mr. Otunyo respectfully requests this Court to impose a sentence below the Pre-

Sentence Report (hereinafter “PSR”) recommended 75 months. Seventy-five

months is the low end of Otunyo’s PSR calculated guideline range and includes

the mandatory minimum of 24 months for the aggravated identify theft

conviction. Mr. Otunyo submits that a sentence of 43 months is “sufficient, but

not greater than necessary, to comply with the purposes” set forth in 18 U.S.C.

§3553. He arrives at this sentence by way of an adjustment to his guidelines

and/or a variance for the reasons discussed below.
        Case 1:18-cr-00251-BAH Document 96 Filed 07/29/21 Page 2 of 14




                            PROCEDURAL HISTORY

       1. On March 26, 2019, a federal grand jury in the District of Columbia

returned a five-count Superseding Indictment charging Mr. Otunyo with Bank

Fraud, in violation of 18 USC § 1344(2) (Counts One and Two); Aggravated

Identity Theft, in violation of 18 USC § 1028A(a)(1) (Count Three); and

Conspiracy to Launder Monetary Instruments, in violation of 18 USC §§

1956(a)(1)(B)(i), 1956(h), and 1957 (Counts Four and Five). On April 1, 2021, the

defendant, on his own volition, pled guilty to the five-count Superseding

Indictment without the benefit of a plea agreement.

                FACTUAL ADDITIONS AND CORRECTIONS

      2. Belatedly, Mr. Otunyo requests that the PSR be amended to include as his

legal address xxx Laurel, MD xxx. This is the address on his driver’s license and

the address he uses for all of his mail. Dkt. 94 at 3.

      3. Mr. Otunyo also moves to amend paragraph 68 of the PSR, which states

“the defendant personally obtained at least $303,207.85 in criminal proceeds

involved in the money laundering conspiracy.” It should state that he obtained or

attempted to obtain.

                          GUIDELINE CALCULATION

      4. The PSR calculated Otunyo’s guidelines to be a criminal history II, with

an adjusted base offense level of 25. This results in a guideline range of 63 to 78
         Case 1:18-cr-00251-BAH Document 96 Filed 07/29/21 Page 3 of 14




months. The writer then recommended a Smith variance, resulting in the

functional equivalent of a base offense level 23, with a guideline range of 51 to 63

months. The PSR recommends a sentence of 51 months and then adds the

mandatory minimum of 24 month for a total sentence of 75 months. See, Dkt. 95

at 1.

        5. Mr. Otunyo submits that he should receive an additional point off for

acceptance of responsibility, an additional point off for role, and finally, the

equivalent of 2 points off to negate the “double counting” for the sophisticated

means with which he is currently assessed for both the money laundering and bank

fraud conspiracies. This results in a calculation equivalent of a category II

criminal history with an adjusted base offense level of 19 (23-4 = 19) for a

guideline range of 33 to 41 months, plus 24 months. Adopting the PSR

recommendation for low end of guidelines, his final exposure is 57 months.

                                    ARGUMENT

        6. The era of binding guidelines ended fifteen years ago, when the Supreme

 Court held that “the Federal Sentencing Reform Act of 1984…ma[de] the

 Guidelines effectively advisory.” United States v. Booker, 543 U.S. 220, 245

 (2005) (emphasis added). Under Booker, the “district courts, while not bound to

 apply the Guidelines, must consult those Guidelines and take them into account

 when sentencing.” Id. at 264 (citing See 18 U.S.C. §§ 3553(a)(4), (5)). While
        Case 1:18-cr-00251-BAH Document 96 Filed 07/29/21 Page 4 of 14




 holding that district courts should still consider the Guideline calculations and

 ranges for sentencing purposes, the Supreme Court in Booker held that courts

 must consider all the purposes of sentencing set forth in 18 U.S.C. § 3553(a).

      7. Several years after Booker, the Supreme Court made clear that the

“Court’s overarching duty” is to “‘impose a sentence sufficient, but not greater than

necessary,’” Pepper v. United States, 562 U.S. 476, 493 (2011) (quoting 18 U.S.C.

§ 3553(a)), to comply with “the four identified purposes of sentencing: just

punishment, deterrence, protection of the public, and rehabilitation,” Dean v. United

States, 137 S. Ct. 1170, 1175 (2017); see also 18 U.S.C. § 3553(a)(2). These

factors include: “The nature and circumstances of the offense and the history and

characteristics of the defendant; . . . the kinds of sentences available; . . . the need

to avoid unwarranted sentence disparities among defendants with similar records

who have been found guilty of similar conduct; and . . . the need to provide

restitution to any victims of the offense.” 18 U.S.C. 3553(a). After considering all

of the factors set forth in § 3553(a), the Court must impose a sentence “that

reflect[s] the seriousness of the offense, promote[s] respect for the law, provide[s]

just punishment, afford[s] adequate deterrence, protect[s] the public, and

effectively provide[s] the defendant with needed educational or vocational training

and medical care.” See, 18 U.S.C. § 3553(a)(2)).
        Case 1:18-cr-00251-BAH Document 96 Filed 07/29/21 Page 5 of 14




Acceptance of Responsibility

      8. Mr. Otunyo initially agreed to cooperate with the United States. He was

thoroughly debriefed and in fact provided information that was used to investigate

and charge another person. During the process of cooperating, he further

inculpated himself. However, due to what can only be described as a fatal

misunderstanding, he did not get credit for the information he provided. Nor has

the United States moved for an additional one-point reduction for acceptance of

responsibility pursuant to U.S.S.G § 3E1.1 (b).

      9. The government’s discretion to file a § 3E1.1 motion is broad, but it is

not unfettered. A district court may review the government’s decision not to file a

§ 3E1.1 motion and grant a remedy if it finds the refusal was 1) driven by an

unconstitutional motive, or 2) not rationally related to a legitimate government end.

Here, Otunyo’s cooperation efforts were made in the first few months after his

arrest. His misunderstanding of the ground rules of cooperation led to the

breakdown in communications shortly before the pandemic began. The United

States did not have to prepare for trial and Otunyo’s plea immediately followed his

failed effort to have a Kastigar hearing.

      10. In United States v. Villaba, 86 F.Supp.3d 1252 (D.N.M. 2015) the

government was prepared to deny the defendant the final one-point for acceptance

of responsibility because the defendant litigated a suppression motion. The
         Case 1:18-cr-00251-BAH Document 96 Filed 07/29/21 Page 6 of 14




District Court found that the defendant was still entitled to the final one-point

reduction and to deny that to him for exercising his constitutional right to contest

the search was improper. Citing decisions from the 2nd, 4th, and 9th Circuits, the

Villaba court found that timing was important, however, the exercise of one’s right

to litigate what was believed to be a constitutional infirmity should not be held

against a defendant.1

       11. Otunyo debriefed soon after his arrest. He repeatedly asked his former

attorneys (three in total) to file a Kastigar motion. Then the pandemic hit. Finally,

a very short time after litigating his Kastigar motion, he pled guilty to the

indictment. The defendant never denied his guilt, he simply believed he had been

treated unfairly and wanted a court ruling on the matter. The United States did not

have to prepare for trial and substantial judicial resources were spared as a

consequence.

       12. In the event the Court declines to order the government to move for the

additional point, Mr. Otunyo would move for a variance, due to the unique and

unusual circumstances that are present in his case. 18 U.S.C. §3553(a).



1 “The Second Circuit, stating that the Fourth Circuit’s reasoning in Divens applies “with equal
force” to the defendant’s request for an evidentiary hearing on sentencing issues, held that the
government may not withhold a § 3E1.1 motion based upon such a request.” United States v. Lee,
653 F.3d 170, 175 (2d Cir.2011). United States v. Divens, 650 F.3d 343 (4th Cir.2011) (§ 3E1.1
focuses on conserving trial resources, and not appellate resources.). United States v. Vance, 62 F.3d
1152 (9th Cir.1995) (The court erred in holding it against Vance that he moved to suppress evidence
before pleading guilty).
        Case 1:18-cr-00251-BAH Document 96 Filed 07/29/21 Page 7 of 14




Role Enhancement

      13. The Sentencing Guidelines permit the district court to adjust one’s base

offense level because of a defendant's “aggravating role” in an offense. U.S.S.G. §

3B1.1. The magnitude of the enhancement varies with the culpability of the

defendant: 4 levels for leading or organizing relatively extensive criminal activity;

3 levels for managing or supervising such activity; and 2 levels for leading,

organizing, managing, or supervising relatively confined criminal activity. See,

U.S.S.G. §3B1.1. An enhancement under § 3B1.1 must be supported by the

preponderance of the evidence, see United States v. Thomas, 114 F.3d 228, 261

(D.C.Cir.1997).

      14. Mr. Otunyo received a three-point enhancement for his role in the

charged offenses. As acknowledged by the PSR, one of the people that he was

alleged to have managed or supervised was a government informant and therefore

not a “participant” by definition. See, § 3B1.1 app. N. 1. Other participants

involved in the offense each had their own individual functions to perform. The

fact that Otunyo acted as a pass-through for others does not mean he had control

over people. To the contrary, people had control over him. Afolabi controlled

whether Otunyo received any proceeds of the fraud, others controlled whether he

had access to the “tools” of the scheme. Others controlled whether he had the tools

necessary to execute the scheme.
        Case 1:18-cr-00251-BAH Document 96 Filed 07/29/21 Page 8 of 14




      15. This was not a terribly complex crime, it just had a number of moving

parts, most of which required a pass-through, e.g., of documents, checks, and other

items pertinent to the scheme. Otunyo was the pass-through. He falls in that gray

area, which although central to the crime, does not include the “control over other

participants” that §3B1.1 (b) requires. See, U.S. v. Clark, 747 F.3d 890 (D.C. Cir.

2014) (finding the record supported a two-point role enhancement for a

“mastermind” of a fraudulent scheme).

      16. Mr. Otunyo exercised no control over any participant. He simply

fulfilled his role of a pass-through of the information and items necessary for the

overall scheme to succeed. There were many people up the chain from Mr.

Otunyo. Everyone involved in this offense would be a supervisor or manager if

Otunyo qualified as one. “[W]e do not discern any basis in the guidelines for

enhancing the sentence of every participant in a conspiracy who does not reside in

its bottom layer. In other words, not all hierarchical distinctions among offenders’

matter for sentencing.” United States. v. Grahm, 162 F.3d 1180,1185 (D.C. Cir.

2015). He should be enhanced two points for being actively involved, but not

quite falling within the purview of 3B1.1 (a) or (b). See, U.S.S.G. 3B1.1 (c).

                                18 U.S.C. § 3553(a)
Variance
      17. In 2020, district court judges in the District of Columbia imposed a

downward variance in 38.9 % (11.5 + 27.4 = 38.9) of the cases that came before
        Case 1:18-cr-00251-BAH Document 96 Filed 07/29/21 Page 9 of 14




them. See, Ex. 1. Only 35.6 % of the sentences were within guideline range. See,

Ex. 1. Specifically, for fraud and money laundering cases combined, a downward

variance was imposed in 33.3 % of the cases, while only 30.8 % of the cases were

sentenced within guidelines. See, Ex. 2. Noteworthy is the fact that in 23.1 % of

these cases, a § 5K1.1 was filed on behalf of the defendant. See, Ex. 2.

Cooperation/Acceptance of Responsibility

      18. The defendant cooperated in his case. He met with the authorities and

outlined both his criminal behavior, along with that of others. On information and

belief, the cooperation provided assisted in the investigation and arrest of at least

one individual. There really was not much more the defendant could have

provided to the United States by way of cooperation. The fatal misunderstanding

that Otunyo had about the ground rules involved in cooperation led to him being

deprived of credit for what he did provide. Mr. Otunyo would move for a

variance, due to the unique and unusual circumstances that are present in his case.

18 U.S.C. §3553(a).

Double Counting

      19. The money laundering conspiracy and the bank fraud conspiracy are

hard to separate in Otunyo’s case. Clever charging leaves him with two distinct

offenses, which in reality are one offense intrinsically intertwined. Granted, the

offenses outlined in the bank fraud conspiracy do not appear in the money
       Case 1:18-cr-00251-BAH Document 96 Filed 07/29/21 Page 10 of 14




laundering conspiracy, but only because of the way the offenses were charged.

And, here, Otunyo gets 4 points added to his adjusted base offense level.

      20. In calculating Otunyo’s PSR adjusted base offense level for the money

laundering conspiracy, he has been assessed a two-level enhancement for

“sophisticated laundering” under U.S.S.G. § 2S1.1(b)(3) along with a two-level

enhancement under U.S.S.G. § 2B1.1(b)(10) for sophisticated means. Although

technically two separate offenses, on the facts of this case, the bank fraud could not

have occurred without the money laundering – the offenses were so connected, one

could not have occurred without the other. A strict reading of the guidelines seems

to allow this double counting, but on these facts, it is results in an unwarranted

increase in Otunyo’s adjusted base offense level.

      21. There are several unpublished opinions that arguably condone this

practice of double counting. See, United States v. Ellis, 817 Fed.Appx. 780, (11th

Cir. 2020); United States v. Kassim, 598 Fed.Appx. 831 (3rd Cir. 2015). However,

both of these nonbinding opinions reference the distinct and separate character of

the underlying fraudulent and money laundering criminal activity. Both decisions

point to the fact that fraudulent activity occurred outside the United States, while

the money laundering activity occurred in the country. See, United States

v. Ellis, 817 Fed.Appx. at 790; United States v. Kassim, 598 Fed.Appx. at 832. Mr.

Otunyo argues that the unique facts present in his case do not support such a
        Case 1:18-cr-00251-BAH Document 96 Filed 07/29/21 Page 11 of 14




finding. He argues for a base offense level reduction or variance - a time reduction

equivalent to a 2- point reduction in his base offense level.

Unwarranted Sentence Disparity

       22. In a related case, Michael Orji (18 cr 68 - BAH) ran a similar scheme on

a much larger scale. Orji utilized the same methods yet did not get charged with an

aggravated felony: an offense that adds 24 months consecutive to any other

sentence in Mr. Otunyo’s case. Orji had a criminal history category of V, while

Otunyo is a category II. 2 Orji’s offense involved an intended loss of 5.7 million

dollars. Otunyo’s offense targeted a fraction of that amount. 3 The United States

recommended a sentence of 87 months. Dkt. 28. Orji also received 3-points off

for acceptance of responsibility and the plea agreement was silent on a role

enhancement. See, Dkt. 17. Orji pled guilty 11 months after he was arrested,

compared to Otunyo’s immediate efforts to cooperate after his arrest.

       23. Kelvin Otunyo was operating on a much smaller scale than Orji.

However, the United States did not seek the same enhancements in Orji’s case, nor

did it require Orji to plead guilty to aggravated identity theft. Ultimately, Orji

received a variance amounting to a 42.8 % reduction of the low end adjusted base




2 See, Dkt. entry made on 1/28/19 at 5(c).
3 Mr. Otunyo’s calculated intended loss was $303,207.00. This is approximately 5% of Orji’s intended
loss.
        Case 1:18-cr-00251-BAH Document 96 Filed 07/29/21 Page 12 of 14




offense level found by the probation department.4 A similar variance in Mr.

Otunyo’s case would be a 42.8 % reduction from 75 months, which is 42.9

months.5 Mr. Otunyo requests a variance to 43 months, to account for the

disparate treatment of the two cases.

History and Characteristics of Defendant
       24. Kelvin Otunyo is a soft spoken, kind, and intelligent man. Even when

frustrated with his current legal predicament, he remains respectful of those around

him. He has shown the respect this Court deserves throughout his lengthy journey

through the legal system. His criminal history is minor. He is the product of

trauma, having lost his father to a fatal home invasion as a child.

       25. Defendant faces the prospect of being forcibly returned to a country

where none of his immediate family reside. His brother and mother live in

London, others live in the United States. He has the full support of his family, who

is so concerned about him that they hired, independent of the court system, a

former U.S. Probation Officer (District of Maryland) to do a full-scale mitigation

investigation. This report is attached as Ex. 3. Although a prison sentence will

certainly be punitive, a bar to remaining in this country is extraordinarily punitive,



4 The probation department calculated a low-end guideline of 210 months for Mr. Orji. See, Dkt.
entry dated 6/20/19. The calculation is as follows: 210 – 120 (actual sentence – Dkt. 42) = 90/210 =
42.8%
5 A 42.8 % reduction of 75 months calculates out as follows: .428 x 75 = 32.1 months. This calculates

out to be 75 – 32.1 = 42.9 months.
       Case 1:18-cr-00251-BAH Document 96 Filed 07/29/21 Page 13 of 14




yet it is certainly on the horizon. In the abstract, this in and of itself, eliminates the

need to protect the community from further criminal conduct.

Restitution

      26. The United States and the defense agree to the following restitution

figures:

              $50,353.42 Peachtree Residential, LLC.
              $6,054.57 First United Bank of Pennsylvania
              $67,750.00 Shore United Bank
              $124,157.99 Total

Smith Departure
      As a deportable alien, Mr. Otunyo is not eligible for “the benefits of 18

U.S.C. § 3624(c), which directs the Bureau of Prisons, to the extent practicable, to

assure that prisoners spend part of ... their sentences ... under conditions —

possibly including home confinement — that will ‘afford the prisoner a reasonable

opportunity to adjust to and prepare for his re-entry into the community.’” United

States v. Smith, 27 F.3d 649, 651 (D.C. Cir. 1994). To account for the disparate

treatment of non-citizens versus U.S. citizens, he requests a downward variance

equivalent to at least a 2-point reduction in his guideline range, as recommended in

the PSR. Dkt. 95 at 1.




                                    CONCLUSION
      Case 1:18-cr-00251-BAH Document 96 Filed 07/29/21 Page 14 of 14




      In light of all of the reasons stated above, and for any other reason that

may be discussed at the hearing on this matter, Mr. Otunyo respectfully requests

that he be sentenced to a term of 43 months, a term of imprisonment that is

“sufficient, but not greater than necessary, to comply with the purposes” set

forth in 18 U.S.C. §3553(a).

                                      Respectfully submitted,

                                      _____________/s/_____________________
                                      Christopher M. Davis # 385582
                                      Davis & Davis
                                      3133 Connecticut Avenue, NW Ste 202
                                      Washington, DC 20036
                                      (202) 234-7300



                         CERIFICATE OF SERVICE
      I Hereby Certify that a copy of this motion was served upon all counsel of

record via the Court’s CM/ECF System on this 29th of August 2021.


                                      _____________/s/____________
                                      Christopher M. Davis
